Citation Nr: 0802843	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, status post total knee replacement.

2.  Entitlement to service connection for arthritis of the 
left knee.

3.  Entitlement to service connection for arthritis of the 
right ankle.

4.  Entitlement to service connection for arthritis of the 
left wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from October 1971 to November 1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  The rating decision was issued by the 
RO in North Little Rock, Arkansas in May 2005.  This rating 
decision, in pertinent part, denied service connection for a 
right knee disability, status post total knee replacement, 
and service connection for arthritis of the left knee, right 
ankle, and left wrist.  The veteran's disagreement with these 
denials of service connection led to this appeal.

In October 2006, the veteran testified before the undersigned 
Veterans Law Judge via video conference.  A copy of the 
transcript of this hearing has been associated with the 
claims file.  In addition, at the time of this hearing, the 
veteran submitted additional evidence, along with a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction, which is the RO in this case.  See 
38 C.F.R. § 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.




REMAND

In a July 2004 statement, the veteran asserted that injuries 
sustained in service and "miles of running" in service 
caused him to develop arthritis of the knees, right ankle, 
and left wrist.  In his substantive appeal (VA Form 9), the 
veteran asserted that improper treatment of knee injuries in 
service led to his current knee disabilities.

Among the evidence that the veteran submitted at the time of 
the Board hearing is an October 2006 opinion letter from a 
private doctor.  In the letter, the doctor notes that he had 
treated the veteran since the veteran had an acute knee 
injury in July 2004.  He reported that the veteran had 
significant osteoarthritis of the knee with a varus deformity 
of the knee, but the veteran denied having any knowledge of 
osteoarthritis or difficulty with the knee prior to the 
injury.  The doctor also noted that the veteran had 
significant osteoarthritic changes in the left wrist.

The doctor documented that these injuries related back to 
some previous significant injury, but wrote that the veteran 
had no recollection of any type of injury.  Later in the 
letter, however, the doctor wrote that the veteran could 
recall injuries he suffered in service, but to his knowledge, 
the veteran had "recovered from those."  The doctor 
highlighted that the veteran served in the Marines for a 
number of years, and found that this was the time that the 
veteran most likely experienced the injuries that led to the 
"severe osteoarthritis" that was present in July 2004.  He 
continued "that it is most likely that the initial injuries 
that led to this severe osteoarthritis occurred during 
activities such as he would have gone through in the 
Marines."  

The claims file includes additional letters written by this 
doctor.  In a July 2004 letter, the doctor notes the 
veteran's arthritis of the right ankle.  In a February 2006 
letter, he notes that the veteran had undergone a total right 
knee arthroplasty.  The doctor also noted that the veteran 
had early arthritis of the left knee.

In addition to the private physician's opinion, service 
medical records include complaints referable to the left 
wrist, right ankle and both knees.  It is also noted that on 
an October 1981 Report of Medical History the veteran 
reported that he broke his left wrist when he was in the 5th 
grade.  The medical professional adding notes to this record 
documented that the veteran had sustained a fracture of the 
left wrist, with no disability.  No other service medical 
records, including the reports of the medical examination 
performed upon entry into service and separation from 
service, note the veteran's previous facture of the left 
wrist.  The Board finds that a remand is necessary in order 
to obtain an opinion, based on a complete review of the 
record, regarding whether the veteran has a disability of the 
right knee, or arthritis of the left knee and left wrist that 
is attributable to service.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  In connection with the left wrist claim, the 
examiner should take into consideration the veteran's 
reported left wrist fracture prior to service. 

At the time of the Board hearing, the veteran submitted 
documents from the Social Security Administration (SSA) 
indicating that the veteran was awarded disability benefits, 
as well as a document from the Arkansas Workers' Compensation 
Commission indicating that he was denied workers' 
compensation benefits.  Regarding SSA records, the record now 
contains a decision by SSA that includes an index of the 
evidence relied upon, including medical records.  Not of all 
these records are of file.  As the RO has not yet attempted 
to obtain these additional SSA records, the Board finds that 
the AMC/RO must seek to obtain these records upon remand.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Tetro 
v. Gober, 14 Vet. App. 100, 110 (2000).

Further, it is unclear whether the claims file includes the 
medical records upon which the Arkansas Workers' Compensation 
Commission relied upon when making its determination.  Upon 
remand, the AMC/RO should make reasonable efforts to obtain 
relevant records possessed by the Commission.  See 38 C.F.R. 
§ 3.159(c)(1).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding records of 
treatment, VA and non-VA, received by 
the veteran for the disabilities on 
appeal should be obtained and made part 
of the record.

2.  Contact SSA and obtain relevant 
records held by SSA not previously of 
record, to specifically include any 
medical records in its possession.

3.  Contact Arkansas Workers' 
Compensation Commission and obtain 
relevant records held by that agency not 
previously of record, to specifically 
include any medical records in its 
possession.

4.  The veteran should be scheduled for 
a VA orthopedic examination.  The claims 
file should be sent to the examiner.

Following the review of the relevant 
evidence in the claims file, the 
clinical examination and any tests or 
diagnostic studies deemed necessary, the 
examiner should provide answers to the 
following:  

a)  Is it at least as likely as not (50 
percent or greater probability) that the 
veteran's right knee disability began 
during service or is causally linked to 
any incident on active duty?

b)  Is it at least as likely as not (50 
percent or greater probability) that the 
veteran has arthritis of the left knee 
that began during service or is causally 
linked to any incident of active duty?

c)  Is it at least as likely as not (50 
percent or greater probability) that the 
veteran has arthritis of the right ankle 
that began during service or is causally 
linked to any incident of active duty?

d)  Is it at least as likely as not (50 
percent or more probability) that any 
currently diagnosed arthritis of the left 
wrist pre-existed active duty and, if so, 
was it aggravated (worsened) by active 
duty?

  If aggravation is found, does the 
aggravation constitute an increase beyond 
the natural progression of the condition?  

  If any currently diagnosed arthritis of 
the left wrist did not pre-exist active 
duty, is it at least as likely as not (50 
percent or more probability) that the 
condition began during active service or 
is causally linked to any incident of 
active duty?

The examiner is requested to provide a 
rationale for any opinion provided.  

5.  Thereafter, the veteran's claims on 
appeal must be readjudicated on the 
basis of all of the evidence of record 
and all governing legal authority.  If 
any benefit sought on appeal remains 
denied, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then 
be allowed for a response, before the 
record is returned to the Board for 
further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2007).



